UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 475 Fentress Blvd., Unit L, Daytona Beach, Florida (Address of Principal Executive Offices) (Zip Code) (416)843-2881 Registrant’s telephone number, including area code Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 98,641,251 Common Shares, $0.0002 Par Value, were issued and outstanding as of November 20, 2015. GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Interim Financial Statements (unaudited) Consolidated Interim Balance Sheets as of September 30, 2015 (Unaudited) and December 31, 2014 (Audited) 3 Unaudited Consolidated Interim Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2015 and September 30, 2014 4 Unaudited Consolidated Interim Statement of Changes in Shareholders’ Deficiency for the Nine Months Ended September 30, 2015 5 Unaudited Consolidated Interim Statements of Cash Flows for the Nine Months Ended September 30, 2015 6 Notes to Unaudited Condensed Consolidated Interim Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 25 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Disclosure Control and Procedures 33 PART II - Other Information Item1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 35 Item4. Mine Safety Disclosures 35 Item5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 2 PART I - Financial Information Item 1. Interim Financial Statements (unaudited) Gilla Inc. Consolidated Interim Balance Sheets (Amounts expressed in US Dollars) September 30, December 31, (unaudited) (audited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory (note 6) Prepaid expenses and vendor deposits Total current assets Long term assets Property and equipment (note 7) Website development (note 8) Goodwill (note 4) - Total long term assets Total assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued liabilities Accrued interest - related parties (note 17) Customer deposit - Loans from shareholders (note 9) Due to related parties (note 17) Promissory notes (note 4) - Credit facility (note 10) Total current liabilities Long term liabilities Loan from shareholders (note 9) - Due to related parties (note 17) Promissory notes (note 4) - Convertible debentures (note 12) Total long term liabilities Total liabilities Going concern (note 2) Related party transactions (note 17) Commitments and contingencies (note 18) Subsequent events (note 21) STOCKHOLDERS’ DEFICIENCY Common stock (note 13) $ $ Additional paid-in capital Shares to be issued (note 15) - Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 3 Gilla Inc. Unaudited Consolidated Interim Statements of Operations and Comprehensive Loss (Amounts expressed in US Dollars) For the Three Months Ended September 30, 2015 For the Three Months Ended September 30, 2014 For the Nine Months Ended September 30, 2015 For the Nine Months Ended September 30, 2014 Sales revenue $ Cost of goods sold Gross profit (loss) Consulting revenue - - Operating expenses Administrative Consulting fees - related parties (note 17) Depreciation and amortization Loss on sale of fixed asset - - Bad debt expense (note 4) - - Impairment of inventory Total operating expenses Loss from operations ) Other income (expenses): Foreign exchange ) ) Gain (loss) on loan receivable written off (note 5) - ) - ) Loss on settlement of account receivable - - ) - Gain (loss) on settlement of debt - - ) Impairment of goodwill (note 4) - ) - ) Amortization of debt discount ) Interest expense, net ) Total other expenses ) Net loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Loss per weighted average number of shares outstanding (basic and diluted) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding (basic and diluted) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Foreign exchange translation adjustment ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 4 Gilla Inc. Unaudited Consolidated Interim Statement of Changes in Stockholders’ Deficiency (Amounts expressed in US Dollars) Common Stock Additional Paid-In Shares To Be Accumulated Accumulated Other Comprehensive Total Stockholders’ Shares Amount Capital Issued Deficit Income Deficiency Balance, December 31, 2014 $ $ $
